Citation Nr: 0523265	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs 



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1978 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In November 2004, the Board remanded the matter for 
additional development of the evidence. A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The veteran's service-connected chronic lumbosacral strain is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine; neurological signs associated with 
intervertebral disc syndrome, or incapacitating episodes.



CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 40 
percent for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243, effective September 26, 2003.




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are October 2001 and May 2003 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claims for service connection.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate a claim for an increased 
disability rating.  Additionally, VA indicated which portion 
of that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in March 1999.   The RO rendered its decision in 
June 1999, prior to the enactment of the VCAA.  Thereafter, 
the RO provided notice in October 2001 and again May 2003.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
physician's statement from Sharad Jain M.D.; Social Security 
Administration records; and VA examination reports dated in 
May 1999 and March 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

The veteran submitted his claim for a disability rating in 
excess of 20 percent for his service-connected chronic 
lumbosacral strain in March 1999.  In support of his claim, 
the veteran submitted a March 1999 statement from Sharad 
Jain, M.D., stating that the veteran was unable to work due 
to his medical problems.  At that time, VA treatment records 
revealed complaints of chronic right-sided back pain 
alleviated with Percocet.

Accordingly, the veteran was scheduled for a May 1999 VA 
spine examination.  The examiner noted that the veteran 
walked with a cane and was wearing both a knee brace and a 
back brace.  Upon examination, the spine was midline and 
nontender.  There was also no scoliosis or deviation.  Range 
of motion studies revealed flexion was to 75 degrees, and 
hyperextension was to 30 degrees.  Extension and rotation 
were to 35 degrees, bilaterally.  The veteran was diagnosed 
as having low back pain.  

A June 1999 rating decision continued the 20 percent 
disability evaluation for the veteran's service-connected 
chronic low back strain.  The veteran duly appealed and the 
Board remanded the matter for additional development in 
November 2004.

The veteran's Social Security Administration records revealed 
a July 1999 assessment by Health Analysis, Inc., of the 
veteran's chronic low back strain.  Upon inquiry, the veteran 
stated that there had been no real change in his back, "it 
is just getting old."  Subjective complaints were of pain in 
the lumbosacral area without radiation.  There was no 
associated numbness or paresthesias and the Valsalva maneuver 
did not cause radiation of any of his symptoms.  The veteran 
was not on an exercise program nor was he attending physical 
therapy.  He reported that his back bothered him if he 
twisted or reached overhead.  He had not, however, had 
significant episode of back pain for several years, but he 
did have continual problems with pain and stiffness in his 
lower back.  

Physical examination of the back revealed a slight scoliosis 
in the thoracolumbar area and some loss of the normal lumbar 
lordosis.  There was no particular tenderness to palpation 
over the spinous processes or the paraspinous musculature.  
There was also no paraspinous muscle spasm present throughout 
the lumbosacral area.  The veteran was able to forward flex 
in the standing position and able to side bend to 25 degrees, 
bilaterally.  The examiner, however, noted that the ranges of 
motion findings were inconsistent and that he did not feel 
that the veteran was giving his maximum effort.  The veteran 
was diagnosed as having mechanical low back pain without 
evidence of radiculopathy.  The examiner commented that the 
veteran was difficult to evaluate and that he felt that the 
veteran was significantly maximizing his symptoms.  With 
respect to the veteran's back, the examiner noted that the 
veteran appeared to have a long history of mechanical low 
back pain and that he would have difficulty doing heavy 
lifting of more than 20-30 pounds, particularly on a 
repetitive basis.  Additionally, the veteran should probably 
not stay in a position for more than an hour at a time 
without being able to get up and move.  

The veteran was scheduled for an additional VA spine 
examination in March 2005.  The veteran reported moderate 
pain on most days that could flare up to severe pain and 
usually did on a daily basis.  When the pain flared up, he 
had to lie down and curl up in the fetal position until the 
pain went away.  He reported that he had to lie down about a 
third of each day.  He was able to go about doing most daily 
activities but had to lie down frequently throughout the day.  
He was still able to work part time.  The veteran estimated 
that about three days a year he had to lie down because of 
all day continuous pain and inability to do any other 
activities.  The veteran denied any radicular complaints.  

Physical examination revealed a mild scoliotic curvature of 
the lumbar spine.  Range of motion studies revealed that the 
veteran was unable to forward flex without holding onto the 
desk.  When he held on to the desk he was able to flex to 50 
degrees and push himself back up to neutral.  He was unable 
to independently flex at the waist.  He could extend 
approximately five degrees.  He could laterally flex to 15 
degrees, bilaterally.  He could rotate to 30 degrees, 
bilaterally.  He was unable to walk on his toes or his heels.  
Straight leg raise testing provoked knee pain but no 
radiculopathy type symptoms bilaterally.  The examiner's 
assessment was lumbar strain with degenerative disc disease 
of the lumbar spine.  The examiner responded to the question 
of whether the veteran has incapacitating episodes requiring 
bed rest and treatment by a physician was that the veteran 
had not been recently treated by a physician.  He did have 
exacerbations requiring bed rest approximately three days a 
year such that he needed to lie down for a whole day.  He 
also had pain in his back that required him to lie down a 
third of the time.  The examiner concluded that the veteran 
did not have any neurologic symptoms and he did not have 
radicular symptoms and his examination was not consistent 
with radiculopathy.  During flare-ups and with repetitive 
use, the veteran would have an estimated 20 percent worsening 
in his disability.  X-rays revealed a minimal rotary 
levoconvex scoliosis of the lumbar spine.  There was a 
minimal anteriorly wedged compression deformity of T12 and L1 
vertebral bodies.  There was moderate disc space narrowing, 
endplate sclerosis, osteophytosis and facet sclerosis seen at 
all level of the lumbar spine and visualized lower thoracic 
spine.  There was an oblique lucency through the left pars 
interarticularis of L5 suggesting unilateral spondylolysis.  
There was no noticeable subluxation of the lumbar vertebrae.  

Following the March 2005 examination the RO increased the 
veteran's service-connected chronic low back strain 
disability rating to 40 percent for severe limitation of 
motion of the spine, effective from the date of receipt of 
the claim.  The veteran has indicated that he still wished to 
pursue his appeal of entitlement to an increased disability 
rating.

Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, diagnostic code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  When such 
limitation of motion is moderate, a 20 percent rating is 
warranted.  When limitation of motion is severe, a 40 percent 
rating is warranted.  The maximum rating under DC 5292 is 40 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Analysis

Applying the facts in this case to all the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 40 percent for the veteran's service-connected low 
back disability have not been met.  

The veteran is currently in receipt of maximum schedular 
rating available under Diagnostic Code 5292 (in effect prior 
to the 2003 revision).  The totality of the record indicates 
that the veteran is entitled to a 40 percent evaluation under 
Diagnostic Code 5292 for severe limitation of motion, the 
maximum evaluation.  Incidentally, 40 percent is also the 
maximum evaluation under diagnostic code 5295 (in effect 
prior to the 2003 revision).  

The medical evidence of record does not warrant a disability 
rating in excess of 40 percent under Diagnostic Code 5293, in 
effect prior to the 2003 revision.  Diagnostic Code 5293 
provided that a 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  In the veteran's case, persistent symptoms 
compatible with sciatic neuropathy required for an evaluation 
of 60 percent were not shown.  Although the March 2005 VA 
examiner diagnosed the veteran as having lumbar strain with 
degenerative disc disease, he also concluded that the veteran 
did not have any neurologic or radicular symptoms, and that 
the veteran's examination was not consistent with 
radiculopathy.  

There is thus no basis to allow an evaluation in excess of 40 
percent for chronic lumbosacral strain under any of the 
former criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2001).  The 
evaluation of 40 percent adequately and appropriately 
compensated the veteran for any functional loss due to 
chronic lumbosacral strain, and so entitlement to an 
evaluation in excess of 40 percent was not in order under 38 
C.F.R. §§ 4.40, 4.45, 4.59 and the holding in DeLuca, supra.

In terms of the September 2003 changes to the rating 
criteria, the record lacks the evidence to support an 
evaluation in excess of 40 percent.  For example, the veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 evaluation, or unfavorable 
ankylosis of the entire spine for a 100 percent evaluation.  
The 40 percent disability rating assigned under the rating 
criteria in effect at the time of the veteran's claim 
appropriately reflects the current level of disability in 
relation to the veteran's medical history.

Additionally, there is no medical evidence of record that the 
veteran has had incapacitating episodes of low back pain as 
defined in VA regulations.  Note (1) to revised Diagnostic 
Code 5293 provides that, for purposes of evaluations under 
that diagnostic code, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Although the March 2005 VA 
examiner documented the veteran's report that three days out 
of the year he has to rest in bed for the whole day, there is 
no medical evidence of record that any physician has 
prescribed bed rest for the veteran's chronic lumbosacral 
strain.

In the absence of unfavorable ankylosis, a higher rating is 
not available under the new rating criteria.  Further, 
because there is no evidence of disc or neurological 
problems, a higher rating is not available under either the 
old or new criteria.  Because the 40 percent evaluation is 
proper and the veteran has not been frequently hospitalized, 
the application of the regular schedular standards is not 
impractical and an extraschedular is not in order at this 
time.  38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 40 percent for chronic 
lumbosacral strain have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
low back strain is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


